Citation Nr: 1748922	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 12, 2010, for payment of additional compensation for a dependent child.  

2.  Entitlement to recognition of B.W. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2010 and August 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the July 2010 decision, the RO granted the Veteran's claim for payment of additional compensation for his dependent child, E.D., effective May 1, 2010.  In the August 2010 decision, the RO denied the Veteran's claim for recognition of B.W. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  The Veteran filed a notice of disagreement (NOD) with the effective date assigned for payment of dependency benefits for his child in August 2010.  He also filed a NOD with the August 2010 decision in September 2010, and perfected a timely appeal of both these claims in January 2013.  

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the claims file.  Subsequent to the Board hearing, the Veteran submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The Veteran and his spouse changed their residential address to Jacksonville, Florida sometime in October 2006.  

2.  In a hand-written statement faxed to, and date-stamped as having been received at, the VA RO on September 14, 2007, the Veteran and his spouse indicated that they had adopted their grandson, E.D., and submitted a copy of the final judgment of adoption (dated in September 2007).  The Veteran and his spouse requested additional compensation based on the fact that E.D. was now one of the Veteran's dependents.  

3.  In a March 2008 VCAA notification letter addressed to the Veteran's previous address of record in Jacksonville, Florida, the RO requested that the Veteran and his spouse submit additional information to process their claim.  

4.  The Veteran and his spouse did not receive the March 2008 VCAA letter, and in the July 2008 decision which was also addressed to the Veteran's prior address of record in Jacksonville, Florida, the RO denied the claim for dependency benefits for E.D.  

5.  The Veteran and his spouse submitted a Declaration of Status of Dependents Form dated in March 2010, which included their updated mailing address in Jacksonville, Florida, and listed the Veteran's adopted grandson, E.D., as one of his dependents.  

6.  In the July 2010 decision, the RO granted the Veteran's claim for dependency benefits for E.D., effective May 1, 2010.  

7.  The Veteran's son, B.W. was born in August 1986; his 18th birthday was in August 2004.  

8.  The Veteran's son, B.W., has been diagnosed with schizoaffective disorder, attention-deficit/hyperactivity disorder (ADHD), PTSD and major depressive disorder, and has been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18 years. 




CONCLUSIONS OF LAW

1.  The criteria for an effective date no earlier than September 14, 2007, for payment of additional compensation for a dependent child have been met.  38 U.S.C.A. § 1155, 5101 (West 2014); 38 C.F.R. §§ 3.31, 3.109, 3.158, 3.400, 3.401 (2016).  

2.  The criteria for entitlement to VA benefits as a helpless child of the Veteran have been met. 38 U.S.C.A. § 101 (4)(A) (West 2014); 38 C.F.R. § 3.356 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

A.  Earlier Effective Date

The Veteran and his spouse, M.S., contend that they submitted a request for additional compensation for their adopted grandson son, E. D., in September 2007, and that they are entitled to an effective date earlier than March 12, 2010 for these benefits.  

Any veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for a spouse and dependent child.  38 U.S.C.A. § 1115 (1)(A) (West 2014). 

An award of additional compensation payable to a veteran on account of marriage or adoption of a child will be the latest of the following dates: (1) date of claim. This term means the date of the marriage or adoption of a child, if the evidence of the event is received within one year.  Otherwise, the effective date for additional compensation will be the date that notice of the marriage or adoption was received if the evidence is received within one year of the VA request; (2) date dependency arises; or (3) the effective date of the qualifying disability rating, provided evidence is received within one year of notification of such rating action.  38 U.S.C.A. § 5110 (n) (West 2014); 38 C.F.R. § 3.401 (b)(1)-(3) (2016). 

For VA purposes, a child means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of a veteran's household or was a member of a veteran's household at the time of such veteran's death, or an illegitimate child. The "child" must also be: (1) under the age of 18 years; or (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4) (West 2014); 38 C.F.R. § 3.57 (a) (2016). 

Any person who applies for or is in receipt of any compensation or pension benefit under laws administered by the Secretary shall, if requested by the Secretary, furnish the Secretary with the social security number of such person and the social security number of any dependent or beneficiary on whose behalf, or based upon whom, such person applies for or is in receipt of such benefit.  38 C.F.R. § 5101 (c) (2014); see also 38 C.F.R. § 3.216 (mandatory disclosure of social security number).  A failure to supply the social security number is grounds for termination of benefits pursuant to 38 U.S.C.A. § 5101 (c)(2).  See VA O.G.C. Prec. Op. No. 24-95 (Oct. 27, 1995) (published in 61 Fed. Reg. 10,064 (1996)). 

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation or dependency and indemnity compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158 (2016); see also 38 C.F.R. § 3.109 (2016). 

Regardless of VA regulations concerning the effective dates of awards, the payment of monetary benefits based on original, reopened, or increased awards may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  See 38 C.F.R. § 3.31 (2016).

The record reflects that the Veteran has been in receipt of VA disability benefits since August 1994, and he has been in receipt of VA compensation benefits since June 1995.  An April 1997 rating decision reflects that the Veteran was granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective June 1, 1996.  

The records reflect that the Veteran submitted requests for, and was granted, additional compensation for his spouse and dependent children.  In letters addressed to the Veteran, and dated in January 1998 and January 2000, VA informed the Veteran that he had been awarded additional benefits for his spouse and children, and provided additional information as to how his disability compensation awards had been amended to include these awards.  These letters also instructed the Veteran to notify the VA of any changes in the number or status of his dependents, and to notify the VA immediately of any changes in his mailing address.  

In a September 1998 Statement in support of claim, the Veteran requested that his spouse, M.S., be the guardian/custodian of his VA affairs.  In the same statement, M.S. agreed to accept responsibility when it came to handling the Veteran's VA affairs.  In the October 1999 rating decision, the RO determined that the Veteran was not competent to handle his VA affairs, to include the disbursement of funds.  A January 2000 VA Form 21-8947 (Compensation and Pension Award) sheet reflects that M.S. had been assigned as the Veteran's payee.  

The record reflects that the Veteran and his family moved to a number of different states throughout the years, and prior to their October 2006 move, M.S. always alerted the VA of any changes in their mailing address.  Indeed, in a January 2003 VA Form 20-572 Request for Change of Address/Cancellation of Direct Deposit Form, M.S. indicated that she and the Veteran had changed their residential address, and provided their new mailing address.  In a subsequent letter dated in April 2005, M.S. indicated that their family had moved from Jacksonville, Florida to Woodbine, New Jersey, and provided the mailing address for their new residence.  Subsequent correspondence and notification letters from the VA to the Veteran were either addressed to the New Jersey mailing address provided in the April 2005 letter, or a P.O. Box address in Woodbine, New Jersey.  

In a hand-written statement that was faxed to the RO, and date stamped as received on September 14, 2007, M.S. stated that they had formally adopted their grandson, E.D., and requested that he also be recognized as one of the Veteran's dependents, for compensation purposes.  Along with this statement, she included the final judgment of adoption, dated in September 2007.  The Veteran's more recent mailing address was not included in either the faxed statement or any additional documents submitted with their request.  However, in support of his claim, the Veteran did submit a copy of January 2008 Notice Concerning Claimed Dependency Under the Dependents' Medical Care Act form.  This form reflects that dependency had been established for the Veteran's son, B.W.S., and appears to have been sent to the Defense Finance and Accounting Service (DFAS) Indianapolis Center.  The Board notes that this form did include the Veteran's correct address of record in Jacksonville, Florida.  

In a March 2008 correspondence letter, VA informed the Veteran that their records showed that he had filed a claim for benefits that was received in September 2007, but they had not been able to locate the original paperwork submitted.  This letter was addressed to the previous Jacksonville, Florida mailing address that M.S. had provided in the January 2003 Request for Change of Address Form.  In a March 2008 VCAA notice letter also addressed to the Veteran's previous mailing address in Jacksonville, Florida, the RO indicated that they were working on the Veteran's application for dependency for E.D. but before they could process his claim, they needed M.S. to provide E.D.'s social security number.

Given that this letter was sent to their previous mailing address, the Veteran and M.S. did not receive it, and as such, did not provide the VA with the requisite information necessary to process their dependency claim for E.D.  In a July 2008 decision, the RO determined that since they had not received the social security number for E.D., they had to deny the Veteran's claim for dependency benefits for E.D.  The RO informed the Veteran that if they received the necessary evidence by March 2009, they could continue processing his claim, but if the information was received after March 2009, his claim for dependency benefits would be considered as a new claim.  Unfortunately, this letter, as well as subsequent correspondence from the VA, was mailed to the Veteran's previous address of record in Jacksonville, Florida.  

In a March 2010 Declaration of Status of Dependents, the Veteran and his spouse once again applied for dependency benefits for the Veteran's grandson.  In this form, they provided their most recent address of record in Jacksonville, Florida, as well as E.D.'s social security number.  Along with this form, they included the September 2007 final judgment of adoption.  By way of the July 2010 letter, the RO granted the Veteran's dependency claim and added his adopted grandson, E.D. to his award effective May 1, 2010.  In this letter, the RO indicated that they had informed the Veteran, by way of the July 2008 letter, that his previous claim to include E.D. as one of his dependents had been denied because they needed E.D.'s social security number.  The RO also indicated that the Veteran had been given a deadline of March 2009 to submit the requisite information in order to receive benefits from September 2007, and since this information was not received until 2010, it was processed as a new claim.   

In the August 2010 notice of disagreement (NOD), the Veteran, through his spouse, disagreed with the effective date E.D. was added to his disability award.  In the NOD, M.S. indicated that the July 2008 VCAA had mistakenly been mailed to their previous address in Jacksonville, Florida and they had not lived at that address since 2003.  According to M.S., they had been living at their current address in Jacksonville, Florida since October 2006, and they informed the VA of their new address at the time they moved.  She further asserted that their current address had been provided to the VA given that the mortgage on their new home was through the VA.  In addition, M.S. noted that they had been in contact with their fiduciary in-home representative as well as their fiduciary representative at the VA regarding this matter since filing for dependency benefits for E.D. in 2007.  According to M.S., the same paperwork she filed in 2010 was identical to the initial forms she submitted in September 2007.  

During the August 2012 Hearing before the Decision Review Officer (DRO), the Veteran testified that when they applied for dependency benefits for E.D. in 2007, they had completed and submitted a change of address form to the VA, and he continued receiving paychecks for his disability benefits at his correct address in Jacksonville, Florida.  The Veteran also asserted that he had been assigned a fiduciary representative by the VA since the early 2000s, and this fiduciary had been informed of their new mailing address, and made regular home visits at their updated residential address every six months.  The Veteran further testified that most of the VA departments had their correct address of record which essentially reflects that appropriate and timely notification was provided to the VA regarding their change of address in October 2006.  

In the November 2012 Statement of the Case (SOC), the DRO determined that E.D. should have been included as one of the Veteran's dependents from March 12, 2010 (the date of the Veteran's second claim), but denied the claim for an effective date earlier than March 12, 2010 for the grant of dependency benefits for E.D.  

During the May 2017 hearing, the Veteran testified that he and his wife moved to their current residence in Florida in 2006, and they used a VA guaranteed loan to purchase their home.  The Veteran also testified that they informed the RO of their address change, and further stated that the RO must have been aware of their change of address given that the Veteran continued receiving disability paychecks from the VA at their correct address in Florida since they moved there.  According to the Veteran's spouse, they had not lived at their previous address of record in Jacksonville, Florida - the mailing address the March and July 2008 VA correspondence were sent to - since 2003.  

The Veteran and his spouse essentially contend that they did provide the VA with their new mailing address in Jacksonville, Florida, and since they continued to receive the Veteran's disability checks at their new address, and their VA assigned fiduciary made regular home visits at their current address of record every six months, then the VA was not only on notice that their address had changed, but had also been informed of their new mailing address in Jacksonville, Florida.  

Although M.S. contends that she informed the RO of their change of address prior to the March 2010 claim seeking dependency status for E.D., the last letter submitted by M.S. alerting the VA of a change of address was the April 2005 letter wherein she informed the RO that she and the Veteran had moved from Jacksonville, Florida to Woodbine, New Jersey.  Indeed, from the time the April 2005 letter was issued until the March 2010 claim for dependency benefits, the Veteran's clams file is absent any documentation issued from either the Veteran and/or his spouse informing the RO that their mailing address had changed.  

It is well settled that government officials are presumed to have properly discharged their official duties.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The United States Court of Appeals for Veterans Claims (Court) has applied the presumption of regularity to various processes and procedures throughout the VA administrative process, including the RO's mailing of various forms and notifications.  Jones v. West, 12 Vet. App. 98, 100-02 (1998) (notice of VA medical examination); Schoolman v. West, 12 Vet. App. 307, 310  (1999) (VA Form 21-534, Application for Dependency and Indemnity Compensation); Crain v. Principi, 17 Vet. App. 182 (2003).  In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court noted that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  

The presumption of regularity is not absolute.  It may be overcome only by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  The Court has made clear that a claimant's statement of nonreceipt, standing alone, is not the type of clear evidence to the contrary which is sufficient to rebut the presumption of regularity in the administrative process.  See Mason v. Brown, 8 Vet. App. 44, 55 (1995); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (noting that "Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption.")  Rather, a claimant bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Clarke v. Nicholson, 21 Vet. App. 130 (2006).  Once the presumption of regularity has been rebutted, the burden shifts to VA to show that regular mailing practices were followed in mailing the document in question in accordance with applicable laws and regulations, or that the claimant actually received the notice.  Crain v. Principi, 17 Vet. App. 182, 186 (2003).

The record shows that the Veteran has had multiple addresses of record since he began receiving VA benefits, including numerous different addresses in Georgia, New Jersey, and Florida.  The Board acknowledges that correspondence dated in March 2008, and the July 2008 decision, were both sent to the Veteran's previous mailing address of record in Jacksonville, Florida in 2003, and not the last address of record in Woodbine, New Jersey.  Indeed, the record reflects that the RO was notified by way of the April 2005 letter that the Veteran and his family had changed their mailing address.  In addition, subsequent letters issued from the RO and sent to the Veteran at his mailing address in Woodbine, New Jersey further shows that VA was not only alerted to this address change, but updated their system so that the Woodbine, New Jersey mailing address was the most recent address of record for the Veteran.   

Accordingly, against this background of applicable facts and the law and regulations set forth above, the Board finds that the presumption that the RO mailed the requisite March 2008 VCAA notice letter, and the July 2008 decision to the Veteran's "last known  address" was rebutted on the facts of this case by the clear evidence that the Veteran claimed to have not received either the March 2008 notice letter or the July 2008 decision; that he provided evidence reflecting that M.S. had informed the VA of their change of residence and new mailing address in the April 2005 letter; and that subsequent correspondence from the RO to the Veteran (prior to the March 2008 and July 2008 letters) were mailed to the Veteran's address in Woodbine, New Jersey, as well as a P.O. Box address in Woodbine, New Jersey.  Given that the Veteran's last known address was in Woodbine, New Jersey, and VA had updated their system to reflect as such, the fact that the March 2008 VCAA notice letter and July 2008 determination were sent to the Veteran's previous address of record in Jacksonville, Florida leads the Board to question whether the RO had been alerted to the fact that the Veteran and his family had moved back to Jacksonville, Florida in October 2006, but mistakenly used their previous address of record in 2003 rather than their current mailing address.  

Accordingly, the Board finds that the presumption of regularity in the mailing of the March 2008 VCAA letter and July 2008 determination to the Veteran in this case has been rebutted, resulting in a finding that he was not provided a copy of the March 2008 VCAA letter or notice of the July 2008 determination, which is a violation of due process.  The burden then shifts to VA to show that regular mailing practices were followed in mailing the document in question in accordance with applicable laws and regulations, or that the claimant actually received the notice.  Pursuant to 38 U.S.C.A. § 5104 (a), in the case of a decision by the Secretary under section 511 of this title affecting the provision of benefits to a claimant, the Secretary shall, on a timely basis, provide to the claimant (and to the claimant's representative) notice of such decision, and the notice will include an explanation of the procedure for obtaining review of the decision.  Pursuant to 38 U.S.C.A. § 5104(b), in any case where the Secretary denies a benefit sought, the notice required by subsection (a) shall also include (1) a statement of the reasons for the decision, and (2) a summary of the evidence considered by the Secretary.  Under 38 C.F.R. § 3.103 (a) every claimant has the right to written notice of the decision made on his or her claim, the right to a hearing, and the right of representation.  Pursuant to 38 C.F.R. § 3.103(b), claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits or the granting of relief.  Such notice shall clearly set forth the decision made, any applicable effective date, the reason(s) for the decision, the right to a hearing on any issue involved in the claim, the right of representation and the right, as well as the necessary procedures and time limits, to initiate an appeal of the decision.  

Based on the current facts, the Board finds that VA did not meet its burden of persuasion in this case given that both the March 2008 VCAA notice letter and the July 2008 decision were mailed to the Veteran's previous address of record in Jacksonville, Florida, rather than the last address of record in Woodbine, New Jersey.  Given that previous correspondence sent to the Veteran and his spouse by the VA were mailed to his Woodbine, New Jersey address, the record reflects that VA was well-aware of the Veteran's change of address in April 2005.  The Board is unclear as to why, after having updated the Veteran's address to Woodbine, New Jersey in their system, the VA mailed the March 2008 letter, the July 2008 determination, as well as subsequent correspondence, to the Veteran's previous address in Jacksonville, Florida, where he lived from 2003 to 2005.  This leaves to Board to question whether VA was on notice that the Veteran had moved back to Jacksonville, Florida in October 2006, but mistakenly used the previous address of record effective from 2003 to 2005, rather than his new mailing address, which was also in Jacksonville, Florida, but reflected a different street address than the one he and his family lived in from 2003 to 2005.  Absent any evidence as to why the RO mailed the March 2008 VCAA notice letter and July 2008 decision to the Veteran's previous address of record in Jacksonville, Florida, when the system had been updated in 2005 to include his new mailing address in Woodbine, New Jersey, and given that the July 2008 decision indicated that the Veteran had a deadline as to when he could provide the necessary information, as well as a one year deadline from the date of the notice to file a NOD, and in light of the nonadversarial nature of the VA claims-adjudication process, the Board finds that VA has not shown that regular mailing practices were followed in mailing the document in question in accordance with applicable laws and regulations, or that the claimant actually received the notice.  

Consequently, the July 2008 determination denying the Veteran's claim and providing notice of appellate rights was never mailed to the Veteran at his last mailing address of record.  As such, the July 2008 determination denying additional compensation for the Veteran's adopted grandson did not become final.  See 38 U.S.C.A. § 5104 (West 2014); 38 C.F.R. § 3.104 (2016).  As the July 2008 decision was not final, then the July 2010 determination granting the Veteran's claim for additional compensation for his dependents is simply a readjudication of the outstanding claim seeking additional compensation for the Veteran's adopted grandson.  As such, the claim for dependency status for E.D., which was granted in the July 2010 decision, had been pending since September 2007.  As such, the claim was still pending at the time of the purported March 2010 claim for dependency status for the Veteran's adopted grandson.  

In light of the fact that the Veteran and his spouse submitted the claim for additional compensation for the Veteran's adopted grandson on September 6, 2007, and included with their application a copy of the final judgment of the adoption (date-stamped September 6, 2007), and both these documents were date-stamped as having been received at the RO on September 14, 2007 the Board finds that the Veteran is entitled to an effective date no earlier than September 14, 2007 for the grant of dependency benefits for his adopted grandson, E.D.  

B.  Helpless Child

The Veteran and his spouse contend that their son, B.W., is entitled to recognition as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  The Veteran and his spouse contend that B.W. has been disabled since childhood due to his learning disabilities and psychiatric issues which have rendered him permanently incapable of self-support prior to turning age 18. 

For purposes of determining eligibility as a claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4)(A)(ii); 38 C.F.R. § 3.57 (a)(1), 3.356. 

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  See 38 C.F.R. § 3.356.  The principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The Court has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his 18th birthday.  See Dobson, 4 Vet. App. at 445.  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id. 

In a letter dated in May 1997, one of B.W.'s former elementary school teachers expressed her concern about his mental health.  According to his former teacher, B.W.'s learning disabilities, coupled with his significant emotional problems, made it difficult for him to adjust to the academic environment in her classroom.  She further described B.W. as overly anxious in nature, and noted that he becomes easily upset when things did not go his way.  She further expressed concern that she would not be able to meet his emotional needs in an academic setting such as her classroom, adding that most of her students' primary problems were due to their learning disabilities, not behavioral disorders.  According to his previous teacher, B.W. needed to learn techniques to cope better with the normal adjustments to his schedule, and he needed to temper his response to life's normal frustrations.  

In the March 2010 Declaration of Status of Dependents Form, it was noted that the Veteran's son, B.W., was born in August 1986.  As such, his 18th birthday was in August 2004.  

A January 2000 Counsel and Evaluation report was completed and submitted by K.H., a vocational rehabilitation specialist.  In this report, K.H. summarized her review of the Veteran's evaluations and test results, which were conducted in September and October 1999.  Based on a review of B.W.'s school records and medical records, K.H. explained that B.W. had been deprived of oxygen at birth.  His school records further reflect that he was diagnosed with ADHD in 1992.  K.H. noted that in 1995, B.W. underwent a psychological evaluation through his school system, resulting in "a clinical impression of low average intelligence," processing deficits when it came to processing speed and expressive language, and academic deficits in his reading and basic writing skills.  It was further noted that B.W. had recently been acting out with self-injurious behavior and had made threats to hurt other people.  

With regard to B.W.'s psychosocial history, the record showed that he was the biological son of M.S., and the stepson of the Veteran.  It was noted that he was seven years old when M.S. married the Veteran, and he was 13 years old at the time of the September and October 1999 evaluations.  It was noted that there had been significant adjustment difficulties and problems since transitioning to his new middle school.  Upon interviewing B.W.'s parents, K.H. wrote that B.W. "went from a self-contained classroom to one that now involves a resource teacher in a mainstreamed environment."  His current problems included "difficulty changing classes, a refusal to eat lunch because of an inability to remember a numeric code, inability to remember his locker combination...and reported frustration of the administrative staff due to [B.W.'s] inability to adjust to this new situation."  

K.H. noted that the B.W.'s parents described his adjustment difficulties as significant.  She wrote that according to B.W.'s parents, "he was maintained at home on a very rigid schedule" and "had been in a self-contained, exceptional student education classroom since 1994."  He continues to experience frequent difficulty remembering simple things such as his locker combination, and the administrative staff had become frustrated and reluctant to help him given the number of times he sought assistance from them.  It was noted that B.W. had been frequently suspended from school for not getting to class on time due to the fact that he often could not remember his locker combination.  Upon further review of B.W.'s medical records, K.H. observed previous diagnoses of low average intelligence and ADHD and noted that B.W. currently takes 20 milligrams of Ritalin three times a day every day to manage his symptoms.  K.H. noted that according to the B.W.'s mother, their home life operated with a certain order and routine, and if that routine is altered in anyway, B.W. becomes very upset.  
 
According to K.H., B.W.'s concentration was extremely limited on the day of his tests.  She wrote that while he required constant supervision, his rate of response was generally within expected limits.  K.H. wrote that B.W. underwent the Slossen Intelligence Test - Revised, (a screening test that measures verbal intelligence), the results of which revealed a Slossen Intelligence Quotient (IQ) of 74, "placing him in the 5th percentile or Borderline Mentally Handicapped range of intellectual functioning."  [The Board notes that although K.H. wrote that the "veteran" was administered the Slosson Intelligence Test in her report, this appears to be a typographical error given that she was evaluating B.W. during this visit.]  K.H. further noted that B.W. obtained a Mean Age Equivalent to that of a 9 year old.
It was noted that B.W. was also administered the Peabody Picture Vocabulary Test (PPVT), the results of which showed a standard score of 56 and percentile rank of less than 1.  According to K.H., B.W. scored at the level normally expected of someone seven years old, and his score fell into the extremely low category.  It was further noted that B.W. was administered the Street Survival Skills Questionnaire, the results of which revealed a standard score of 82, reflecting below average ability.  Based on K.H.'s observation, in light of this information, it appeared that B.W. demonstrated deficits in many survival skill areas, and showed particular weakness with anything having to do with measurements, including volume, liquid, and linear measurement.  B.W. also completed the Numerical Sorting (VALPAR #3) work sample which measures the ability to perform tasks requiring sequential sorting of a combined numerical/alphabetical problem.  According to K.H., when compared to San Diego employed workers, B.W. scored in the less than fifth percentile.  K.H. noted that during this work sample, B.W. did not follow instructions, had to be given the instructions several times, and was provided exaggerated demonstrations before comprehending the task.  K.H. noted that B.W. also scored in the less than fifth percentile in the Independent Problem Solving work sample.  She noted that B.W. had difficulty working independently, and sought assistance from her after approximately two minutes at which time he was reinstructed.  She further noted that although B.W. was in a room to himself, the door was open and if anyone passed in the hallway, he became distracted.  

According to K.H., overall, B.W. exhibited significant difficulty with the testing he was administered.  He performed in the below-average range on all assessments, and specific deficits were particularly noted when it came to B.W.'s reading comprehension, his intellectual functioning, and his abilities to work independently, follow instructions, attend to his tasks, use measurements, understand a paycheck, utilize and understand the phone book, and to perform household tasks, to include cooking, laundry and cleaning.  K.H. also noted that B.W. exhibited deficiencies when it came to skills like self-initiation, age appropriate behavior and motivation.  However, according to K.H., B.W.'s functional skills were average in areas such as understanding basic concepts, directions, size concepts, familiarity with health and safety items, and ability to utilize money.  

With regard to her recommendations for special restorative training, K.H. noted that B.W. may need to undergo school-based psychological testing to determine whether he should continue to be in an emotionally handicapped class, one for students with Attention Deficit Disorder, or one for persons of low intelligence.  She further suggested that B.W.'s parents seek assistance from the Department of Children and Families, Developmental Services in order to acquire assistance with long-term planning, independent living, and future vocational options.  According to K.H., although many services from this agency may not be available until B.W. is 18 years of age, he can go on the waiting list now for future services.  K.H. also recommended that B.W.'s family request an Independent Support Coordinator to ensure that adequate services are recommended and implemented in the future.  According to K.H., at this time, there were three school options for B.W.  The first would be to remain within the public school and transfer to a self-contained classroom or a more appropriate setting.  The second option would be for B.W. to be home-schooled, and the third option would be for B.W. to attend a private school.  K.H. determined that any decision made with regard to B.W.'s educational training must be long-term in nature.  She further opined that B.W. would have several needs over the next few years, and since the public school system can work with students through the age of 21, it may be difficult to access services later between the ages of 18 and 21.  According to K.H. it is likely that B.W. will need long-term support, not only educationally, but also later in both his vocational and residential aspects of his life.  

Review of a September 2006 consultation report issued from Baptist Medical Center reflects that B.W. had been admitted to this facility due to his psychiatric symptoms.  The report reflects that he had a history of aggressive behavior and was currently on probation for carrying a concealed weapon.  B.W. stated that he had been feeling paranoid lately and believed other people were looking at him.  B.W. also reported that he had been unable to sleep and his appetite had increased.  The treatment provider noted that B.W. appeared agitated and impulsive, and his energy and concentration level were shown to be low.  It was further noted that B.W. had a history of self-harm, and reported a history of hearing voices telling him to get out of his car.  

In an October 2006 report issued by B.W.'s psychiatrist, S.M., M.D., it was noted that B.W. was currently under his care for schizoaffective disorder/PTSD, and he had been admitted to Baptist Medical Center between 09/21/06 to 09/26/06.  Dr. M. further noted that B.W.'s most recent medications included Abilify and Zoloft.  

In a November 2006 letter, Dr. M. noted that B.W. was hospitalized in November 2006, due to a recent suicide attempt through alcohol and drug use.  According to Dr. M., during the assessment of his condition over the phone with B.W.'s parents and the professionals at Renaissance Behavioral Health, it was determined that B.W. required specialized psychiatric care for his multiple diagnoses of PTSD, schizoaffective disorder and substance abuse.  Dr. M. noted that B.W. had been suffering with these psychiatric difficulties for a long time, and recommended a treatment facility that could help B.W. and provide him with the necessary psychiatric treatment he required. 

In an August 2012 letter, the Veteran's physician, P.J., M.D., signed off on a letter originally written by another physician, A.B., M.D.  In this letter, it was noted that B.W. was unable to care for himself and needed to be cared for by his family.  It was further noted that B.W. had a history of PTSD due to having been beaten while he was staying at a boy's camp during his teenage years.  In addition, it was noted that B.W. had been diagnosed with having schizoaffective disorder, and had injured his left eye while he was in prison two years prior.  The physician also noted that his orbit had been crushed, he continued experiencing decreased vision in the left eye, and he had the IQ of approximately a ten year old and was deemed to be borderline retarded.  In an undated prescriptive pad, Dr. J. noted that he had been treating B.W. for the past ten years, and B.W. could not handle money.  On a subsequent prescriptive pad dated in September 2012, Dr. J. noted that he had been treating B. W. since 2001 for his PTSD and schizoaffective disorder.  

During the August 2012 hearing before the DRO, B.W.'s mother, M.S., stated that she had toxemia during her pregnancy with B.W.  She further testified that B.W. had diagnoses of schizophrenia and PTSD, and his IQ level was that of a five year old.  M.S. stated that she was informed at B.W.'s birth that he would never be normal.  M.S. further testified that while B.W. can feed himself with verbal prompts, she has to help him dress and bathe himself.  She further testified that B.W. currently lived at home, did not drive, and had never held any type of employment, either on a part-time or full-time basis.  When asked as  to what type of care she provided for B.W., M.S. testified that she did everything for him, to include helping him get up in the morning, eat breakfast, and bathe, as well as helping him find programs to watch on television.  M.S. testified that while B.W. was approved for the restorative training program, she never got a response from those who worked at the program itself.  M.S. stated that B.W. was in the special education classes when he attended public school, but when he reached 16 years of age she took him out because he was in a classroom with eight year old children, and the other children's parents did not want their kids in the same classroom with him.  According to M.S., B.W. always wanted to play and interact with the seven and eight year old kids because he could relate with them.  In addition, M.S. asserted that B.W. had been deemed incompetent by the state to handle his own finances and she had been assigned as his guardian.  

During the May 2017 hearing, M.S. testified that because of B.W.'s disabilities, they had been accepted in the Exceptional Family Members Program (EFMP) which provides comprehensive and coordinated community support, housing, educational, medical and personnel services to U.S. military families who have family members with special needs, to include either physical, developmental, emotional or mental disorders.  

In a May 2017 letter issued by Dr. J., he noted that B.W. had been under his care since age seven, and in his professional opinion, B.W. had been medically incapacitated prior to the age of 18.  

The Board acknowledges that there is no contemporaneous medical evidence that documents the degree to which B. W. was incapacitated prior to his 18th birthday in August 2004.  However, as noted above, in the May 1997 letter written by B. W.'s former school teacher, B. W. began exhibiting mental health and behavioral problems in the classroom setting early on during his elementary school years, which, coupled with his learning disabilities, made it difficult for him to cope in, and adapt to, a typical classroom setting.  In the January 2000 report, K.H. observed that some of B.W.'s test scores fell within an extremely low range, and were the equivalent of someone seven years of age.  Based on her discussion with B.W., as well as her review of his test scores, K.H. determined that B.W. exhibited low average range intellectual functioning and significant learning deficits.  As noted above, K.H. determined that any decision made regarding his educational training would have to be long-term in nature, and that it was likely that B.W. would need long-term support, not just educationally, but also with regard to both the vocational and residential aspects of his life.  In the September 2006 outpatient intake report, Dr. M. diagnosed B.W. with both PTSD, and major depressive disorder, both of which were severe and without signs of psychosis.  Dr. M. further determined that B.W. was unable to work or care for himself, and strongly recommended that he undergo psychotherapy, and specifically with a PTSD specialist.  Letters issued by Dr. M., and dated in October and November 2006, indicated that B.W. was receiving care for his schizoaffective disorder and his PTSD, and he had been hospitalized for treatment of these disorders in September 2006. These letters also reflect that B.W. was hospitalized for a suicide attempt in November 2006 and that he required ongoing and specialized psychiatric care for his diagnoses of PTSD, schizoaffective disorder and substance abuse.   In addition, as discussed above, in the May 2017 statement Dr. M. determined that B. W. had been under his care since he was seven years of age, and had been medically incapacitated since prior to his 18th birthday.  

These records reflect that B.W. struggled academically during his elementary, junior high and high school years, and was ultimately unable to finish, and graduate from, high school.  The evidence also establishes that B.W. required extensive academic accommodations during his school years due to his learning deficits and behavioral problems.  The January 2000 letter issued by K.H. indicated that B.W. would need long-term support in various aspects of his life, to include educational, vocational and residential aspects of his life.  Multiple letters, opinions, and medical reports dated from 2000 to 2017 establish that B.W.'s mental processing, attention impairment, cognitive and learning deficits, and psychiatric problems had been present since he was a young child and had not significantly improved since that time.  Indeed, a number of these records reflect that the Veteran's psychiatric issues had worsened throughout the years.  Thus, although the medical opinions indicating that B.W. had been medically incapacitated, and was not capable of maintaining employment or supporting himself, are dated after he turned 18, the Board finds that they are very probative to the question of whether he was permanently incapable of self-support before the age of 18.  The Board also finds that there is also no evidence contrary to the opinions provided by Dr. M. 

The Board also notes that the Veteran and his spouse have provided competent and credible hearing testimony and evidence that B. W. experienced psychiatric symptoms and was dependent on the them prior to the age of 18, based on their observations of his behavior and on the various day-to-day tasks they assisted him with.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  These statements, along with the hearing testimony, when considered with the medical evidence of record, provide competent and credible evidence as to B. W.'s capacity for self-support prior to his 18th birthday.

Accordingly, in view of the totality of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria have been met to recognize his son, B. W., as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Subject to the laws and regulations controlling the award of monetary benefits, entitlement to an effective date of September 14, 2007, but no earlier, for payment of additional compensation for a dependent child is granted

Entitlement to recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 is granted.


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


